DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the second layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Publication No. 2013/0241064 A1; hereinafter Lin) in view of Huang (U.S. Publication No. 2003/0194859 A1) and Koike et al. (U.S. Publication No. 2011/0057317 A1)
	With respect to claim 1, Lin discloses a device, comprising: an interconnect structure [430]; a barrier multi-layer structure over the interconnect structure, the barrier multi-layer structure comprising a first metal nitride layer [452]; a pad metal layer [454]; and a passivation layer [442] in contact with the barrier multi-layer structure, and the pad metal layer.	Lin fails to disclose a second metal nitride layer, an oxide layer over the barrier multi-layer structure, wherein the oxide layer is an oxide of the second metal nitride layer of the barrier multi-layer structure; and a pad metal layer [607] on the oxide layer	In the same field of endeavor, Huang teaches a first metal nitride layer [114] and second metal nitride layer [118] (see Figure 8).
	Furthermore, Koike teaches an oxide layer [606] over the barrier multi-layer structure, wherein the oxide layer is an oxide of the second metal nitride layer of the barrier multi-layer structure; and a pad metal layer [607] on the oxide layer (See Figure 19).
	The implementation of two metal nitride layers as taught by Huang allows for low contact resistance (See Huang ¶[0028-0029]). The implementation of an oxide layer as taught by Koike allows for sufficient suppression of diffusion (see Koike ¶[0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Lin, Huang and Koike discloses wherein the oxide layer is thinner than the first metal nitride layer and the second metal nitride layer (see Koike ¶[0098]).
	With respect to claim 3, the combination of Lin, Huang and Koike discloses wherein the barrier multi-layer structure further comprises a metal layer [430] below the first metal nitride layer and in contact with the interconnect structure (see Lin ¶[0015]).
	With respect to claim 4, the combination of Lin, Huang and Koike discloses wherein the metal layer is thinner than the first metal nitride layer, and the first metal nitride layer is thinner than the second metal nitride layer (see Huang ¶[0027])
	With respect to claim 5, the combination of Lin, Huang and Koike discloses wherein the metal layer is made of tantalum, and the first metal nitride layer and the second metal nitride layer are made of tantalum nitride (see Huang ¶[0027])
	With respect to claim 6, the combination of Lin, Huang and Koike discloses wherein the passivation layer is in contact with the metal layer of the barrier multi-layer structure (See Figure 4F).
	With respect to claim 15, Lin discloses a device, comprising: an interconnect structure [430]; a barrier layer stack over the interconnect structure, the barrier layer stack comprising: a metal layer [435] having a first thickness; a first metal nitride layer [452] over the metal layer and having a second thickness; a pad metal layer [454] over the oxide layer; and a passivation layer [446] in contact with the barrier layer stack, the oxide layer, and the pad metal layer (see Figure 6B).
	Lin fails to disclose a second metal nitride layer over the first metal nitride layer and having a third thickness; an oxide layer over the barrier layer stack and having a fourth thickness, wherein the fourth thickness is a smallest one among the first, second, third, and fourth thicknesses.
	In the same field of endeavor, Huang teaches disclose a second metal nitride layer [118] over the first metal nitride layer [114] and having a third thickness (see Figure 8).
	Furthermore, Koike teaches an oxide layer [606] over the barrier layer stack and having a fourth thickness, wherein the fourth thickness is a smallest one among the first, second, third, and fourth thicknesses; and a pad metal layer [607] on the oxide layer (See Figure 19).
	The implementation of two metal nitride layers as taught by Huang allows for low contact resistance (See Huang ¶[0028-0029]). The implementation of an oxide layer as taught by Koike allows for sufficient suppression of diffusion (see Koike ¶[0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 16, the combination of Lin, Huang and Koike discloses wherein the first metal nitride layer and the second metal nitride layer are made of a same material (see Huang ¶[0027]).
	With respect to claim 19, the combination of Lin, Huang and Koike discloses wherein the third thickness is greater than the second thickness and the second thickness is greater than the first thickness (see Lin Figure 6B and Huang Figure 8).
	With respect to claim 20, the combination of Lin, Huang and Koike discloses wherein the barrier layer stack is free of oxide (see Lin ¶[0036] and Huang ¶[0027])
Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication No. 2013/0241064) in view of Huei et al. (TW 388107B)
	With respect to claim 8, Lin discloses a device, comprising: an interconnect structure [430] having a metal structure [435]; a first passivation layer [442] over the interconnect structure; a barrier layer [452] over the first passivation layer and having a portion in contact with the metal structure of the interconnect structure; a pad metal layer [454]; and a second passivation layer [446] in contact with the barrier layer, and the pad metal layer (See Lin Figure 4F)
	Lin fails to disclose an oxide layer over the barrier layer, wherein the oxide layer is an oxide of the barrier layer, and the oxide layer is porous. 
	In the same field of endeavor, Huei teaches an oxide layer over the barrier multi-layer structure, wherein the oxide layer is an oxide of the second metal nitride layer of the barrier multi-layer structure; and a pad metal layer on the oxide layer (See Abstract).
	The implementation of an oxide layer as taught by Huei allows for sufficient suppression of diffusion (see Huei Abstract; tantalum oxide layer is used to reinforce the diffusion barrier power). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, the combination of Lin and Koike discloses wherein the barrier layer comprises a tantalum-based material (see Lin ¶[0036]), and the oxide layer comprises tantalum oxide (See Huei Abstract).
	With respect to claim 14, the combination of Lin and Huei fails to explicitly disclose wherein a thickness of the oxide layer is in a range from about 1 angstrom (Å) to about 500 Å.
	Based on disclosure, it appears that this range is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that an effective thickness of diffusion barrier can be optimized by routine experimentation to increase diffusion barrier power (See Huei Abstract).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication No. 2013/0241064) in view of Huei et al. (TW 388107B) as applied to claim 8 above, and further in view of Huang (U.S. Publication No. 2003/0194859 A1)
	With respect to claim 10, the combination of Lin and Koike discloses wherein the barrier layer comprises a metal layer [430], a first metal nitride layer [452] over the metal layer, but fails to disclose a second metal nitride layer over the first metal nitride layer.
	Huang teaches a first metal nitride layer [114] and second metal nitride layer [118].
	The implementation of two metal nitride layers as taught by Huang allows for low contact resistance (See Huang ¶[0028-0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 11, the combination of Lin, Koike and Huang discloses wherein the metal layer is thinner than the first metal nitride layer and the first metal nitride layer is thinner than the second metal nitride layer (see Huang ¶[0027])
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Publication No. 2013/0241064 A1; hereinafter Lin) in view of Huang (U.S. Publication No. 2003/0194859 A1) and Koike et al. (U.S. Publication No. 2011/0057317 A1) as applied to claim 15 above, and further in view of Huei et al. (TW 388107B)
	With respect to claim 18, the combination of Lin, Huang and Koike fails to disclose wherein the oxide layer and the second metal nitride layer comprises a same metal element.
	In the same field of endeavor, Huei teaches wherein the oxide layer and the second metal nitride layer comprises a same metal element (See Huei Abstract)
	In the same field of endeavor, Huei teaches an oxide layer over the barrier multi-layer structure, wherein the oxide layer is an oxide of the second metal nitride layer of the barrier multi-layer structure; and a pad metal layer on the oxide layer (See Abstract).
	The implementation of an oxide layer as taught by Huei allows for sufficient suppression of diffusion (see Huei Abstract; tantalum oxide layer is used to reinforce the diffusion barrier power). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	Allowable Subject Matter
Claims 7, 12-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 7, none of the prior art teaches or suggests, alone or in combination, wherein an oxygen concentration of the oxide layer decreases downwardly.
	With respect to claim 12, none of the prior art teaches or suggests, alone or in combination, wherein a bottommost surface of the second passivation layer is lower than a topmost surface of the first passivation layer.
	With respect to claim 13, none of the prior art teaches or suggests, alone or in combination, wherein the second passivation layer comprises a first layer and the second layer, the first layer is made of undoped silicate glass (USG).
	With respect to claim 17, none of the prior art teaches or suggests, alone or in combination, discloses wherein the oxide layer is an oxide of the second metal nitride layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Chi et al. (U.S. Publication No. 2016/0181386 A1) discloses an interconnect structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818